DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 contains the typo “gross” in line 3, which should be “gloss”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 contains the limitation “an anti-glare film having gloss exceeding the lower limit of gross is selected” in lines 2-3. It is unclear what is intended by the limitation “is selected” as neither claim 2 nor claim 1, from which claim 2 depends, 

Claim 4 contains the limitation “an anti-glare film having 60 degree gloss that exceeds 45% is selected” in lines 1-2. It is unclear what is intended by the limitation “is selected” as neither claim 4 nor claims 1 or 3, from which claim 4 depends, contain any steps or limitations which a film is “selected” or a “selected” film is used. Therefore, it is unclear what the film “is selected” for or what being “selected” entails. For the purposes of examination “an anti-glare film having 60 degree gloss that exceeds 45% is selected” will be considered to mean “an anti-glare film having 60 degree gloss that exceeds 45% is manufactured”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (JP 2010066548 A, hereafter ‘548, with machine translation) in view of Kajiya et al. (WO 2016035776 A1, hereafter ‘776, with US 2017/0299778 A1 used as legal translation).
Note: Citations to Furui ‘548 refer to the location in the machine translation.
	Claims 1 and 3: Furui ‘548 teaches a method of manufacturing an anti-glare sheet ([0001], [0002], [0020]) comprising:
	measuring the visual properties of a surface having a concave-convex structure (Fig. 3, [0011], [0046]); and
	evaluating R/V (claim 1, [0008]) which is a ratio of diffuse specular reflection intensity R to sum total V of diffuse reflection intensities (claim 1, [0008], [0011]), wherein
	the diffuse specular reflection intensity R is a diffuse reflection intensity measured at an angle of 1 degree in a diffuse specular reflection direction when visible light is radiated at 45 degrees from normal line of the concave convex structure ([0012]),
	the sum total V of diffuse reflection intensities is a sum total of diffuse reflection intensities measure at an angle of 1 degree for each degree from –Θ to Θ, where Θ can be 45 degrees when visible light is radiated at an angle of 45 degrees from normal line of the concave convex structure (claim 1, [0011], [0012]).


	Kajiya ‘776 teaches a method of making an antiglare structure (abstract, [0008], [0062]) comprising measuring visual properties of a surface having a concave-convex structure (Fig. 1A, [0008], [0182]) and evaluating the diffuse reflection intensity (Fig. 15, [0056], [0182]). Kajiya ‘776 teaches that the method can further comprise measuring the 60 degree glossiness of the structure ([0195], [0196]). Kajiya ‘776 teaches that measuring glossiness of the concave-convex structure allows determining the antiglare capability of the structure ([0195]). Both Kajiya ‘776 and Furui ‘548 teach methods of making an antiglare structures (‘548, [0001], [0002], [0020]; ‘776, abstract, [0008], [0062]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of measuring the 60 degree glossiness of the concave-convex structure taught by Kajiya ‘776 to the method taught by Furui ‘548 because measuring glossiness of the concave-convex structure allows determining the antiglare capability of the structure, as taught by Kajiya ‘776.

	Claim 2: Furui ‘548 teaches that the manufactured antiglare sheet has an R/V greater than 0.19 (claim 1, [0008]), which exceeds a lower limit of R/V=0.01.


	With respect to claim 5, the modified teachings of Furui ‘548 do not explicitly teach that the concave-convex structure forming process and the evaluation process are continuous.
	However, the claimed method differs from the method taught by the modified teachings of Furui ‘548 only in that those processes are continuous, and it has been held that making a process continuous is obvious in the absence of new or unexpected results. See MPEP 2144.04.V.E.

	Claim 6: Furui ‘548 teaches that the concave-convex structure forming process can comprise curing a curable composition comprising a curable resin ([0016]).
	Claim 7: Furui ‘548 teaches that the curable composition can contain microparticles ([0016], [0018]).
	Claim 8: Furui ‘548 teaches that the curable composition can contain a phase-separable resin ([0016], [0029]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. ‘548 in view of Kajiya et al. ‘776 as applied to claim 3 above, and further in view of Sakajiri et al. (U.S. Patent Application Publication 2014/0254020, hereafter ‘020).

Sakajiri ‘020 teaches a method of making an antiglare film (abstract). Sakajiri ‘020 teaches that the 60 degree glossiness of the antiglare film can be 70% or more and 95% or less ([0012], [0046]). Both Sakajiri ‘020 and Furui ‘548 teach methods of making antiglare films (‘548, [0001], [0002], [0020]; ‘020, abstract).
The modified teachings of Furui ‘548 are silent with respect to the 60 degree gloss value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 60 degree glossiness of 70% or more and 95% or less taught by Sakajiri ‘020 as the 60 degree glossiness of the antiglare film in the method taught by the modified teachings of Furui ‘548 because it is a suitable 60 degree glossiness for an antiglare film, as taught by Sakajiri ‘020.
Further, it would have been a simple substitution that would have yielded predictable results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/LAN VINH/Primary Examiner, Art Unit 1713